ORDER

PER CURIAM.
B.H., by and through his next friend, Dave Heumann (“plaintiff’) appeals the *131judgment of the trial court in favor of Patrick Mehan, Defendant Ad Litem, for Hale Grebe, deceased, and Rosebud Grebe (collectively referred to herein as “defendants”) on their motion for summary judgment. Plaintiff claims that the trial court erred in granting defendants’ motion for summary judgment because the court did not provide notice to plaintiff as required by Missouri Supreme Court Rule 74.04. Plaintiff also asserts error because there are material facts in dispute.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).